16-2818
     Singh v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 587 104
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   20th day of December, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   SUNDER SINGH,
14            Petitioner,
15
16                       v.                                          16-2818
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jaspreet Singh, Jackson Heights, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Cindy S. Ferrier,
27                                       Assistant Director; Matt A. Crapo,
28                                       Attorney, Office of Immigration
29                                       Litigation, United States
30                                       Department of Justice, Washington,
31                                       DC.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.

 5        Petitioner Sunder Singh, a native and citizen of India,

 6   seeks review of a July 20, 2016, decision of the BIA affirming

 7   a January 5, 2016, decision of an Immigration Judge (“IJ”)

 8   denying Singh’s application for asylum, withholding of removal,

 9   and relief under the Convention Against Torture (“CAT”).       In

10   re Sunder Singh, No. A 205 587 104 (B.I.A. July 20, 2016), aff’g

11   No. A 205 587 104 (Immig. Ct. N.Y. City Jan. 5, 2016).   We assume

12   the parties’ familiarity with the underlying facts and

13   procedural history in this case.

14        We have reviewed the IJ’s decision, including the portions

15   not explicitly discussed by the BIA.   Yun-Zui Guan v. Gonzales,

16   432 F.3d 391, 394 (2d Cir. 2005).   The applicable standards of

17   review are well established.    See 8 U.S.C. § 1252(b)(4)(B);

18   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

19        Under the REAL ID Act of 2005, the agency may, in light of

20   “the totality of the circumstances,” base an adverse

21   credibility determination on inconsistencies in an applicant’s
                                    2
1    statements, “without regard to whether” those inconsistencies

2    go “to the heart of the applicant’s claim.” 8 U.S.C.

3    § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165

4    (2d Cir. 2008).   In conducting “substantial evidence” review,

5    “we defer . . . to an IJ’s credibility determination unless,

6    from the totality of the circumstances, it is plain that no

7    reasonable fact-finder could make such an adverse credibility

8    ruling.”   Xiu Xia Lin, 534 F.3d at 167.

9        The adverse credibility determination in this case is

10   sound.   As the IJ observed, Singh testified that in February

11   2012, his brother was at the sweet shop when members of the

12   Congress Party tried to intimidate his brother into joining

13   their ranks and then beat Singh.   On cross-examination, Singh

14   confirmed that his brother was present.    That account

15   conflicted with multiple documents in the record.     In his

16   credible fear interview, Singh stated that his brother was not

17   at the store.   Singh’s asylum application also stated that his

18   brother fled Punjab in 2008, and that in 2012 the Congress Party

19   members went to the sweet shop to instruct Singh to tell his

20   brother to quit his party after they could not “trace” his

21   brother. CAR at 250. Likewise, the letters from Singh’s mother
                                    3
1    and friend stated that Singh’s brother had fled and that in the

2    2012 incident, the Congress Party members demanded that Singh

3    tell his brother to quit the Akali Dal Mann Party.   Lastly, the

4    letter from the Akali Dal Mann Party said that Singh’s brother

5    had fled in 2008.

6        When confronted with the inconsistency, Singh explained

7    that he was scared at his credible fear interview, and that his

8    brother had returned to Punjab and was living in hiding in the

9    sweet shop.   Singh then adhered to his testimony, asserting

10   that in the 2012 incident, the Congress Party members threatened

11   his brother, who then left.    The IJ reasonably rejected this

12   explanation, inferring that Singh would say anything to remedy

13   the discrepancy.    Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

14   2005) (explaining that the agency is not required to credit an

15   explanation that is merely plausible or possible).    And the IJ

16   reasonably discredited Singh’s testimony that he was frightened

17   during the credible fear interview, noting that the interview

18   record mirrored Singh’s asylum application, which Singh updated

19   years after being released from custody without changing that

20   detail.   Ming Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009)

21   (“We again reject the notion that a petitioner’s claim that she
                                     4
1    was nervous and distracted during the credible fear interview

2    automatically undermines or negates its reliability as a source

3    of her statements.”).

4        A single inconsistency or omission that goes to the heart

5    of a claim can support an adverse credibility finding.      See,

6    e.g., Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289,

7    294-95 (2d Cir. 2006).   Here, moreover, there were additional

8    inconsistencies.   Singh testified to two incidents: the 2012

9    beating and a 2013 threat.   But the letters from Singh’s mother

10   and friend described both as beatings.   The IJ was not compelled

11   to credit Singh’s explanation that his mother and friend

12   misperceived the threat as a beating.    Majidi, 430 F.3d at 80.

13       The IJ cited a third gap between Singh’s testimony and

14   documentary evidence, regarding Singh’s involvement with the

15   Akali Dal Mann Party.    Singh testified that starting in 2005,

16   he attended meetings and rallies and put up posters.      But

17   although the letter from the Akali Dal Mann Party mentioned

18   Singh’s brother’s membership, it said nothing about Singh’s

19   work for the party. Singh’s explanation for this

20   inconsistency--that his brother was the member and Singh was

21   only a supporter--was not compelling.    Majidi, 430 F.3d at 80.
                                    5
1        Given the inconsistencies described above, the totality of

2    the circumstances amply supports the agency’s adverse

3    credibility determination against Singh.   His asylum,

4    withholding of removal, and CAT claims were all based on the

5    same factual predicate, and so the credibility determination

6    was dispositive as to all three forms of relief.   See Paul v.

7    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk




                                   6